Citation Nr: 1816408	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.

2. Entitlement to service connection for asthma, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1958 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision and April 2015 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board previously considered this appeal in September 2017, and remanded these issues for additional development in order to request VA treatment records.  After the development was completed, the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's COPD did not originate in service or for many years thereafter, and is not related to any incident during active service.

2.  The preponderance of the evidence demonstrates that the Veteran's asthma did not originate in service or for many years thereafter, and is not related to any incident during active service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for COPD have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria to establish service connection for asthma have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for COPD and Asthma 

The Veteran specifically contends that he developed chronic obstructive pulmonary disease (COPD) and asthma due to asbestos exposure that occurred during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records are negative for any complaints or diagnosis related to COPD or asthma.  While no other in-service respiratory injuries, diseases, or diagnoses were made during service, the evidence does show that the Veteran served aboard the USS Perkins.  As such, asbestos exposure is conceded.

VA treatment records show current diagnoses for COPD since approximately 2000 and for asthma since approximately 1979.  The Board notes that the first documented evidence of asthma following the Veteran's service was almost two decades after discharge and almost four decades for COPD.  The passage of many years between discharge from active service and the medical documentation of a claimed disability, while not conclusive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

On VA examination in January 2015, the examiner (a chief of pulmonary and critical care) documented diagnoses for COPD and asthma.  At the time, the Veteran continued to endorse asbestos exposure during service.  However, he said that he did not have any trouble with his breathing while in service.  The Veteran said that in approximately 1972 he began to experience trouble with his breathing, particularly when he was physically active.  He said he was never hospitalized for asthma or COPD, but had been to the ER for respiratory issues several years ago.  The examiner noted that the Veteran had reportedly smoked between a half and one whole pack of cigarettes for approximately 8 to 10 years from about 1955 to 1965, and never smoked more than 1 pack per day.  The examiner noted that there was no history of asbestos exposure after the Veteran was discharged from service.  The VA examiner opined that it was less likely as not that the Veteran's COPD or asthma were caused by or a result of asbestos exposure in service.  The examiner acknowledged that while there was probable exposure to asbestos fibers during service, he said that "at present" there was "no good evidence that this exposure led to his subsequent breathing difficulties."

Private treatment records from March 2015 continued to document the Veteran's treatment for COPD and asthma as well as his concerns of asbestos exposure and possible mesothelioma.  Chest x-rays continued to reveal COPD, but did not contain any findings for asbestosis or mesothelioma.

In a January 2016 VA examination addendum opinion, the same January 2015 VA examiner reviewed private treatment records, received by VA in April 2015, that document the Veteran's first visit to the private physician in 2008.  The VA examiner commented that only the first two out of three pages were received and he could not see the private physician's impression and plan of care.  However, based off his review of other private treatment records that documented additional, future visits to the private physician since 2008, the VA examiner noted that the Veteran still did not have a diagnosis for asbestosis.  The VA examiner pointed out that the March 2015 private treatment record containing a chest radiograph report "does not suggest any asbestosis."  Based on further review of the record, the VA examiner opined that there was "nothing in the records to suggest that this Veteran has asbestosis."

Subsequent private treatment records from February 2016 continue to document the Veteran's concern that his asbestos exposure while in the Navy.  However, these records do not contain a diagnosis for asbestosis or objectively indicate that the Veteran's COPD or asthma symptoms are actually related to asbestos exposure.  The private physician stated that based on the Veteran's chest x-ray, the physician did not see any evidence of asbestosis.  The physician further detailed that there was no evidence of mesothelioma on the chest x-ray.

In a March 2017 VA examination addendum opinion, the same January 2015 VA examiner found that the evidence for asbestos exposure was minimal.  He noted that asbestos exposure often occurs in conjunction with other exposures, such as cigarette smoke.  He explained that asbestos fibers typically can cause interstitial pulmonary fibrosis (asbestosis), as well as pleural effusions, pleural plaques, mesothelioma, and can contribute to lung cancer.  The examiner observed that "long-term exposure to asbestos fibers may, in fact, contribute to COPD."  However, the examiner stated "This is not the case with [the Veteran].  He does have a history of smoking, but minimal, at best, exposure to asbestos fibers."  The examiner found that it "certainly is plausible that asbestos exposure contributes to COPD and/or asthma; however, in the case of [the Veteran], the exposure, if any, is considered minimal."  Additionally, the examiner found that the Veteran had no other pulmonary indications for having had long-term exposure to asbestos fibers.  The examiner reported that the Veteran did not have asbestosis.  In conclusion, the VA examiner opined that it is less likely than not that the Veteran's COPD and asthma were caused by or are due to any asbestos exposure that he may have had during active military service.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran is competent to report that he experiences respiratory symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to service, including asbestos exposure.  Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr, 21 Vet. App. at 303.  As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of COPD or asthma.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

The Veteran also submitted a July 2016 statement regarding contact information for a friend who was also exposed to asbestos "while in the Navy aboard [a] ship."  Therein, the Veteran explained that his friend "came down with asthma and COPD in 2008," and received VA compensation for these disabilities.  While the Board has considered this statement from the Veteran, it is of limited probative value as it does not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the other person's diagnoses in the context of the Veteran's individual situation.  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

COPD and asthma are medically complex disease processes because of their multiple etiologies, require specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current COPD and asthma are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.  The Board does not doubt that the Veteran is sincere in his belief that his COPD and asthma are related to service, including as due to asbestos exposure.  However, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his diagnosed COPD or asthma and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between COPD or asthma and service; therefore, the Board attaches greater probative weight to the VA examination opinions than to the Veteran's unsupported lay statements.  

In assigning high probative value to the VA examination opinions, the Board notes that the examiner had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history, specifically his asbestos exposure and its less likely relationship to his COPD or asthma.  There is no indication that the VA medical professional was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, the Board finds that the negative record at service discharge and for years following service is also more probative than the Veteran's recent statements.  See Jandreau, 492 F.3d at 1372.  Based on the above, there is no evidence of a relationship between a current diagnosis for COPD or asthma and service.

After a full review of the record, the weight of the evidence demonstrates that COPD and asthma did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against each claim, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in December 2014, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the December 2014 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claims in January 2015.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2017.  The Board instructed the AOJ to request VA treatment records and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  Although the VA treatment records from January 1995 to May 1999 could not be obtained, the Board finds that the duty to assist has been satisfied, and another remand is not warranted.  VA has made reasonable efforts to obtain the missing VA treatment records; however, an October 2017 Report of General Information certified that VA treatment records for this specific period no longer exist, and that any further attempts to obtain the treatment records would be futile.  See 38 C.F.R. § 3.159(c)(1).  The Veteran was notified that these VA treatment records were unavailable and was provided the opportunity to submit the records may have in his possession.  In these circumstances, the duty to assist does not require additional action on the part of VA.  

Based on the foregoing, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  Substantial compliance, rather than strict compliance, is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders). 

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for COPD is denied.

Service connection for asthma is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


